Citation Nr: 1718091	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Propriety of the reduction of the evaluation for bilateral glaucoma with scotomas from 50 percent to 20 percent disabling, effective September 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for bilateral glaucoma with scotomas.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1976 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2013 the Veteran appeared at the RO and provided testimony at a videoconference hearing before a Veterans Law Judge (VLJ).  In August 2014, the Board remanded the appeal for additional development.  In January 2017, the Veteran was notified that that VLJ had since left the Board and offered an opportunity for another hearing.  In March 2017, the Veteran responded that he did not want another Board hearing.

The claim for an increased rating for bilateral glaucoma with scotomas and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

There was a tenable basis for the RO's May 1996 determination increasing the Veteran's bilateral glaucoma with scotomas as 50 percent.



CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for bilateral glaucoma with scotomas have been met for the period from September 1, 2010.  38 U.S.C.A. §§ 1155, 1159 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the criteria for restoration of a 50 percent rating for bilateral glaucoma with scotomas have been met. 

The Veteran was afforded a VA eye examination in January 1996.  A May 1996 rating decision granted the Veteran's bilateral glaucoma with scotomas a 50 percent disability rating under old 38 C.F.R. § 4.84a, Diagnostic Code 6080-6078 (1995), effective from October11, 1995.  It was noted that the rating was based on the findings of the January 1996 eye examination which revealed visual acuity as concentric contraction of the visual fields to 20.2 degrees in the right eye and 28.5 in the left eye; those findings translated into visual acuity of 20/100 and were found to be consistent with a 50 percent disability rating. 

A subsequent November 2009 rating decision thereafter proposed reducing the Veteran's rating for his bilateral glaucoma with scotomas to 10 percent.  The RO explained that, in reviewing the claim, it was determined that an error was made in assigning the 50 percent evaluation effective October 11, 1995.  It was noted that the 50 percent evaluation was assigned based upon readings from visual field chart I-4-e.  However, current VA regulations require visual field chart III-4-e be used in assessing visual field losses and assigning evaluations.  The RO determined that, had the correct visual field chart been read (III-4-e), an evaluation of 10 percent would have been assigned.  In a letter dated later in November 2009, the RO notified the Veteran of the reason for this proposal as well provided him notice that he could have a pre-determination hearing.  

The Veteran was afforded a VA eye examination in February 2010.  The Veteran complained of occasional slight aching behind the right eye.  He also reported blurred vision with glasses.  It was noted that the Veteran had Argon Laser Trabeculoplsty on both eyes in October 1995. He denied any incapacitating episodes.  The uncorrected visual acuity of the right eye was 20/40 corrected to 20/40-; the uncorrected visual acuity in the left eye was 20/60 corrected to 20/30+2. The fundus examination revealed RPE mottling in both eyes.  There was RPE detachment inferior temporal to fovea, right eye.  There was no diplopia.  A visual field defect was present.  The right eye was constricted at 360 degrees, especially temporal; the left eye had a slight constriction especially superior and inferior humphrey simulated kinetic; the visual fields were done with a Goldmann's visual field instrument with a 3-4E test target.  The pertinent diagnoses were advanced primary open angle glaucoma, both eyes; pigmented epithelium detachment, right eye, not related to glaucoma; age-related cataracts, both eyes; and ocular pain, right eye. 

In a June 2010 rating decision the RO implemented the proposed reduction but only reduced the rating to 20 percent, effective September 1, 2010.  The Veteran's overall combined rating decreased from 70 percent to 50 percent because of the reduction.  See VAOPGCPREC 71-91.  

Given the above criteria, the Board finds that the reduction was improper.  In this regard, and as reported above, the November 2009 rating decision proposed reducing the Veteran's rating for his bilateral glaucoma with scotomas.  The RO proposed this action because it believed that it was error for the May 1996 rating decision to rate the bilateral glaucoma with scotomas as 50 percent disabling under old 38 C.F.R. §§ 4.76, 4.84a, Diagnostic Code 6080-6078 (1995) based on the visual filed finding at the January 1996 VA examination when visual field chart III-4-e was not used by the January 1996 VA examiner.  

However, while the current regulation at 38 C.F.R. § 4.77 (2016) requires the use of visual field chart III-4-e when assessing visual field losses and assigning evaluations, the regulation in 1996 was not so explicit.  Specifically, old 38 C.F.R. § 4.76 (1996) only stated that "usual perimetric methods [were to be] employed, using a standard perimeter and 3 mm. white test object."  Moreover, whether such an instruction was clearly the same as the current requirement for the use of the Goldmann's equivalent III/4e is not evident from the record, especially because the charts relied on at the January 1996 VA examination indicate that object III equated to 4 mm squared and object I appears to have equated to 1/4 mm squared.  

In light of the regulation as they existed in 1996, the Board finds that the RO had a tenable base for the action it took in May 1996 (i.e., rating the Veteran's service-connected bilateral glaucoma with scotomas as 50 percent disabling under old 38 C.F.R. § 4.76, 4.84a, Diagnostic Code 6080-6078 (1996) based on the visual field chart that was prepared by the January 1996 VA examiner).  Thus, the Board finds that it was not proper for the RO in the June 2010 rating decision to reduce his rating from 50 percent to 20 percent disabling based on the same facts and regulation as was before the RO at the time of the May 1996 rating decision.  Thus, the Board finds that the reduction was improper and the 50 percent ratings for the bilateral glaucoma with scotomas must be restored effective the date of reduction, September 1, 2010.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 50 percent rating for bilateral glaucoma with scotomas is restored effective from September 1, 2010.


REMAND

As to the claim for an increased rating for bilateral glaucoma with scotomas, given the above decision, the Board finds that a remand to provide the Veteran with a contemporaneous VA examination to ascertain the current severity of his disability.  See 38 U.S.C.A. § 5103A(d) (West 2014). 

As to the claim for a TDIU, the Board finds that this issue must also be remanded because its adjudication is inextricably intertwined with the above adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-June 2015 treatment records from the Cleveland and Parma VA Medical Centers.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his bilateral glaucoma with scotomas including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an examination to determine the severity of his bilateral glaucoma with scotomas.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner is to identify all eye pathology found to be present.  

The examiner is to conduct all indicated tests and studies, to include a visual field study.  Given the date of the claim, the visual study should use the Goldmann's Perimeter Chart.

Moreover, as to each eye, the examiner should i) state if there keratoconus; ii) state if there is a difference of more than 3 diopters of spherical correction between the two eyes; iii) state his best corrected visual acuity at distance; and iv) state its' visual field. 

The examiner should also provide an opinion on the degree to which the eye disability interferes with employment.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can feel and see even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


